Citation Nr: 0916278	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right eye disability, 
to include as secondary to a service-connected left eye 
traumatic cataract.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty, non-combat service from April 
1943 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Togus, Maine regional office (RO) of the Department of 
Veterans Affairs (VA) that granted the Veteran's request to 
reopen his right eye cataract service connection claim and 
denied service connection for this condition.

Jurisdiction over this matter returned to the Newark, New 
Jersey RO immediately after the issuance of the November 2005 
rating decision.

The Veteran testified before the undersigned at a January 
2008 Travel Board hearing.  A copy of that transcript has 
been associated with the claims folder.

The Board's February 2008 decision reopened the Veteran's 
right eye cataract service connection claim and remanded the 
matter for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate this matter has been completed.

2.  The weight of the competent evidence demonstrates no 
relationship between the Veteran's current right eye cataract 
or other eye condition, and a disease or injury in service, 
including his service-connected left eye traumatic cataract.





CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right eye cataract or other right eye condition, including as 
secondary to a service-connected left-eye traumatic cataract, 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was  amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with an August 2005 letter in which 
the RO notified him of what evidence was required to 
substantiate his right eye condition direct service 
connection claim.  This letter told him of what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance the VA could provide the Veteran in 
obtaining this evidence.  Finally, this letter notified the 
Veteran that he should submit any relevant evidence in his 
possession.  

In addition, the Veteran was provided with a March 2008 VCAA 
letter in which the RO notified him of what evidence was 
required to substantiate his claim that his right eye 
condition was caused by his service-connected left eye 
disability.  This letter told him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  The Court has held that VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the Veteran's claim was readjudicated in a March 2009 
supplemental statement of the case (SSOC), this timing 
deficiency was cured.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The August 2005 and March 2008 letters fulfilled the 
duty to notify under Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the August 2005 letter.  The remaining Dingess requirements 
were satisfied in a March 2008 letter.  This timing 
deficiency was cured by the readjudication of the Veteran's 
claim in a March 2009 SSOC.  Id.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  He has been afforded several VA eye examinations 
and sufficient medical opinions have been obtained.

As the Veteran has indicated that there is no outstanding 
pertinent evidence to be obtained, the Board may proceed with 
consideration of his claim.

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Right Eye Condition

The Veteran contends that his current right eye disability is 
related to right eye vision difficulties he encountered 
during service following an injury to his left eye.  He 
contends that his right eye vision was distorted following 
the October 1944 injury to his left eye and that although his 
right eye vision had returned, the floaters remained.  He 
also contends that he has spoken with other doctors who have 
informed him that the floaters in his right eye were caused 
by the "blindness" in his left eye, but due to the years 
since the injury they "could not be sure."

The Veteran's April 1943 entrance examination was negative 
for any relevant abnormalities and his right eye vision was 
noted to be 20/20.  In October 1944, the Veteran injured his 
left eye, was admitted for treatment and diagnosed with a 
traumatic left eye hemorrhage.  He was transferred to another 
facility in December 1944 for further treatment, and his 
right eye vision was noted to be 20/20 at that time.  

Distorted right eye vision was reported in a January 1945 
treatment note, and a 1/2 disc diameter cyst which occupied the 
entire foveal area of the anterior surface was noted.  This 
cyst was colorless, transparent, and reflected a yellow 
reflex on the anterior surface.  Vision was reduced to 4/20.  
Sluggish floaters in the anterior chamber were also noted.  
He was treated with atropine, and his right eye vision 
"slowly improved" to 20/20 by February 1945, and the 
floaters in the anterior chamber "disappeared" by March 
1945.

An April 1945 Report of Medical Survey found the Veteran 
unfit for general duty due to his left eye cataract and 
recommended his discharge.  This report was approved in July 
1945 and the Veteran was discharged.

Service connection for a left eye traumatic cataract was 
granted in a July 1945 rating decision.

The Veteran's right eye vision was noted to be 20/20 during a 
December 1946 VA eye examination.  Physical examination found 
his right eye to be "normal" with very small floating 
scotoma.  A diagnosis of left eye traumatic cataract was 
made.

A January 1947 VA eye examination reflected the Veteran's 
reports of impaired right eye vision and noted that the 
Veteran "had to get glasses," but otherwise did not make 
any relevant findings.  Right eye vision was found to be 
20/20 in a November 1948 VA eye examination, and the examiner 
noted that the Veteran's right eye had "not caused symptoms 
since 1945."  Physical examination revealed the right eye 
fundus, lens and media to be normal.

A March 1993 VA eye examination revealed 20/20 right eye 
vision with refractive ametropia or myopia, astigmatism and 
presbyopia.  His pupil was noted to be equally round and 
reactive to light in the right eye, with "some incipient 
cataract, nuclear sclerosis and cortical sclerosis" noted on 
the lens.  Assessments of right eye conjunctivitis, incipient 
cataract, refractive ametropia, astigmatism and presbyopia 
were made.  An assessment of right eye hypertensive and 
arteriosclerotic retinopathy was also made.  

Right eye visual acuity was noted to be 20/20 with refractive 
ametropia of hyperopia, astigmatism and presbyopia in a July 
1995 VA examination.  Physical examination resulted in 
assessments of incipient nuclear sclerosis, and wide areas of 
syneresis with posterior vitreous detachment (PVD).

An August 1995 letter from Dr. H. G. indicated that the 
Veteran had been his patient since 1991, and that his right 
eye visual acuity was 20/20.  He also reported that the 
Veteran needed to use eye drops daily to treat his "dry eye 
condition."

The Veteran reported an incident of right eye "sympathetic 
ophthalmia" in 1944 and complained of floaters in an October 
1996 VA eye examination.  Right eye visual acuity was noted 
to be 20/20, and the right eye showed a normal reaction to 
the light.  Slit-lamp examination revealed arcus senilis in 
the right eye as well as trace nuclear sclerosis.  Following 
this physical examination, diagnoses of hyperopia, 
presbyopia, right eye PVD and pre-retinal fibrosis nasal to 
the fovea were made.

Private treatment notes from Dr. H. G. revealed regular 
treatment and monitoring for the Veteran's various eye 
conditions since March 1997.

Right eye visual acuity was noted to be 20/20 in an August 
1997 private treatment record.

A December 1997 VA eye examination revealed right eye visual 
acuity of 20/20-2, and physical examination revealed right 
eye nuclear sclerosis of the lens with posterior subcapsular 
changes.  An area of retinal pigment epithelium (RPE) atrophy 
superior nasal to the fovea, as well as PVD, were noted in 
the right eye.  A diagnosis of an "early" right eye 
cataract, among other conditions, was made.

Right eye visual acuity was noted to be 20/25-1 in a June 
1998 VA eye examination.  Physical examination found that the 
right eye pupil was round and reactive to light.  Right eye 
slit-lamp examination revealed a clear cornea and 1+ nuclear 
sclerosis of the lens with posterior subcapsular changes.  An 
area of RPE atrophy superior nasal to the fovea and PVD were 
also noted.  A right eye cataract, among other conditions, 
was diagnosed.  The examiner opined that the Veteran's right 
eye conditions were not related to his service-connected left 
eye condition.

A March 2003 VA eye examination revealed right eye visual 
acuity of 20/30 with the right eye pupil reactive to light.  
The right eye peripheral field was full to confrontation 
testing.  Slit-lamp examination revealed right eye arcus 
senilis, a quiet anterior chamber, no neovascularization of 
the iris, and 2+ nuclear sclerosis of the lens.  Diagnoses of 
right eye cataract, an enlarged cup-to-disk ratio, and PVD 
were made.

A September 2005 private opinion from Dr. H. G. indicated 
that the Veteran underwent the removal of a left eye 
calcified band keratopathy in 1998 and had been complaining 
of lingering discomfort and blurred vision in his right eye.  
The Veteran suffered from a dry right eye, a cataract in his 
right eye that causes blurred vision and glare, and he 
reported seeing floaters.

The Veteran reported his history of an in-service left eye 
injury, that he subsequently had distorted vision in his 
right eye that resolved, and that he was left with floaters 
in his right eye in a January 2007 VA eye examination.  Right 
eye visual acuity was noted to be 20/25 and confrontational 
visual fields revealed restriction inferiorly nasally.  Slit-
lamp examination revealed blepharitis and a 4 mm papilloma in 
the right eye lid.  Superficial punctate keratitis (SPK) was 
noted in the right eye, with a quiet anterior chamber and no 
neovascularization of the iris.  A grade 2+ nuclear sclerotic 
cataract was found in the right eye.  Diagnoses of a 
"visually significant" right eye cataract with a mild 
decrease in right eye vision, right eye glaucoma, and right 
eye PVD, among other conditions, were made.

A January 2007 private treatment record reflected the 
Veteran's reports of worsening floaters in his right eye.  
Visual acuity was noted to be 20/30.  An impression of right 
eye PVD and glaucoma were made.  

A May 2007 addendum to the January 2007 VA eye examination 
indicated that the Veteran's right eye fundus, lens and media 
were normal on physical examination.  The examiner noted that 
the Veteran did not have either a history of or signs of 
right eye sympathetic ophthalmia, which is a rare and 
blinding condition.  The examiner opined that the Veteran's 
right eye cataract was not likely related to his service-
connected left eye disability.  The examiner noted that the 
Veteran's right eye visual acuity was 20/20 as "far back as 
1948."  The examiner further opined that the Veteran's 
bilateral PVD, described as "longstanding and stable" was 
also not likely related to his service-connected left eye 
disability.

An impression of a right eye cataract, the "probable cause" 
of the Veteran's photophobia, was noted in a July 2007 
private treatment note.

At his January 2008 Travel Board hearing, the Veteran 
testified regarding his vision difficulties during service 
and stated that he was able to see light and color in his 
right eye but was unable to see particular items during this 
incident.  He testified that he began seeing floaters after 
his vision was restored and that these floaters had gotten 
worse as he has gotten older.  He further testified that he 
had not sought treatment for this condition and that he 
thought he could "overcome" any difficulties.

The Veteran has a current disability as he has been diagnosed 
as suffering from a right eye cataract and right eye PVD, 
among other conditions.  An in-service injury or disease is 
documented in his service treatment records, as a January 
1945 treatment note indicates that the Veteran's right eye 
vision was "distorted."

However, in order for the Veteran's current right eye 
disability to be service-connected, there must be a link 
between his current disability and a disease or injury 
incurred in service or his service-connected left eye 
condition.

No competent medical evidence has been presented suggesting a 
nexus between the Veteran's right eye disability and service 
or his service-connected left eye condition.  A VA eye 
examiner declined on two occasions to find such a link.  
There is no clinical evidence of post-service treatment for 
any eye condition until at least 45 years after service.  
Although the Veteran claims to have experienced floaters 
since his service, no competent medical evidence has been 
submitted demonstrating such a continuity of symptomatology.  
The contemporaneous treatment records are negative for any 
such complaints and further suggest that the Veteran's 
reported condition had resolved.

To the extent that the Veteran contends that he suffers from 
a right eye disability as the result of an injury to his left 
eye during service, as a lay person, he is not qualified to 
express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As there is a lack of any competent evidence of a nexus 
between the Veteran's right eye condition and active service, 
reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for a right eye cataract, 
or other right eye condition, is denied.


____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


